DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 11/12/2021 the Amendment has been received on 01/31/2022.
         Claims 14-24 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 2-7, filed on 01/31/2022, with respect to claims 14-24 have been fully considered and are persuasive.  Therefore, all of the previous rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.         Claims 14-24 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
With respect to claims 14 and 24, the most relevant prior art, Ollinger et al. (US PAP2015/0380202 A1) teach an X-ray source and a method for controlling an X-ray source (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083) configured to emit, from an X-ray spot (5) on a target (4), X-ray radiation generated by an interaction between an electron beam (3) and the target (4) (paragraph 0037), wherein the X-ray spot (5) is determined by the field of view of an X-ray optical system of the X-ray source, the method comprising the steps of (see paragraphs 0038-0041): 

    PNG
    media_image1.png
    503
    764
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    438
    666
    media_image2.png
    Greyscale
providing a liquid jet forming the target (see paragraph 0021); providing the electron beam (3) accelerated by an acceleration voltage, forming an electron spot focused on the target (4) by means of a focus 
             
             Claims 15-23 are allowed by virtue of their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansson et al. (US PAP 2021/0027974 A1; see abstract; Figs. 1a-6b; paragraphs 0005-0015, 0022, 0028, 0053 and 0080-00860); Takman et al. (US PAP 2020/0058461 A1; see abstract; paragraphs 0013, 0026, 0027, 0037, 0045, 0063-0065 and 0081); Tuohimaa (US PAP 2019/0131103 A1; see abstract; paragraphs 0002, 0029-0031, 0037-0039 and 0050-0055; Claims 1 and 11-14); Kucharczyk et al. (US PAP 2019/0011579 A1; see paragraphs 0041-0043); DECiccio et al. (US PAP 2018/0206318 A1; see paragraph 0028; claims 7 and 9); Hemberg et al. (US PAP 2015/0179388 A1; see paragraphs 0027, 0039, 0048 and 0050); Bakeman et al. (US PAP 2015/0110249 A1; see Fig. 5; paragraph 0049); Herz et al. (US PAP 2002/0044629 A1; see paragraphs 0024, 0033 and 0044) and Hertz et al. (US PAP 2002/0015473 A1; see abstract; paragraphs 0005, 0014, 0022, 0028, 0030 and 0034; claim 1) teach the methods and apparatuses configured to emit, from an X-ray spot on a target, X-ray radiation generated by an interaction between an electron beam and the target, wherein the X-ray spot is determined by the field of view of an X-ray optical system of the X-ray source while providing a liquid jet forming the target; providing the electron beam forming an electron spot on the target and arranged to interact with the target to generate X-ray radiation but fail to teach or make obvious adjusting a width and a total power of the electron beam such that a maximum of the power density profile thereby obtained in the electron spot is below a predetermined limit and such that a total power delivered to the target in the X-ray spot is increased.
7.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   February 8, 2022